Title: To James Madison from Richard Shippey Hackley, 30 September 1806
From: Hackley, Richard Shippey
To: Madison, James



Sir
Newyork 30th Septemr. 1806.

I have the honor to acknowledge receipt of a packet from the department of State, covering a Commission, by The president of the United States, as Consul at St. Andero, in Spain, with other papers relative Thereto.  For this proof of Confidence reposed in me, my thanks are due, and of which, I trust I entertain a proper Sense. The Inclosed Bond, is, I presume properly presented.
One, Probably unimportant Error, I observe Looking over the Commission, toWit, The "S." is left out in the name.
No delay shall occur in arranging my affairs, preparatory to my departure, and as Soon after as possible I shall depart for my place of residence, which I Presume will meet the Wishes of the Government.  With Sentiments of much respect & Esteem I have the honor to be Sir Your Mo: Ob Sert.

Richd. S. Hackley

